People ex rel. Greenberg v Warden, Brooklyn Detention Complex (2015 NY Slip Op 02671)





People ex rel. Greenberg v Warden, Brooklyn Detention Complex


2015 NY Slip Op 02671


Decided on March 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2015-02205	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Todd D. Greenberg, on behalf of Devanand Lachman, petitioner, 
vWarden, Brooklyn Detention Complex, respondent.


Addabbo & Greenberg, Forest Hills, N.Y. (Todd D. Greenberg pro se of counsel), for petitioner.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Daniel Bresnahan, Jonathan K. Yi, and Ilana Turko of counsel), for respondent.
Writ of habeas corpus in the nature of an application to set bail upon Queens County Criminal Court Docket No. 2015 QN 007306.

ADJUDGED that the writ is sustained, without costs or disbursements, bail on Queens County Criminal Court Docket No. 2015 QN 007306 is granted in the sum of $1,000,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $1,000,000 as a cash bail alternative, on condition that (1) the defendant surrender any and all passports he may have to the Office of the Queens County District Attorney and is prohibited from applying for any new or replacement passports; (2) the defendant wear an electronic monitoring bracelet, with monitoring services to be provided by an entity approved by the Office of the Queens County District Attorney and paid for by the defendant; (3) the defendant's travel be restricted to the Counties of Queens and Nassau in the State of New York; and it is further,
ORDERED that any violations of the conditions set forth herein relating to the electronic monitoring of the defendant shall be reported immediately by the electronic monitoring service to the Office of the Queens County District Attorney; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the amount of $1,000,000 or has deposited the sum of $1,000,000 as a cash bail alternative, (2) surrendered any and all passports to the Office of the Queens County District Attorney, and (3) arranged for electronic monitoring with an entity approved by the Office of the Queens County District Attorney, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., BALKIN, SGROI and MILLER, JJ., concur.
ENTER:
.
Aprilanne Agostino
Clerk of the Court